Citation Nr: 0214830	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  97-32 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
ulcerative colitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant







ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1967.  

The current appeal arose from an October 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.  The RO denied entitlement to an 
evaluation in excess of 10 percent for ulcerative colitis.  

In April 1998 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

In May 1998 the RO granted entitlement to an increased 
evaluation for ulcerative colitis effective June 4, 1996.

The veteran provided oral testimony before the undersigned 
Member of the Board of Veterans' Appeals (Board) sitting at 
the RO in August 2002, a transcript of which has been 
associated with the claims file.

The case has been forwarded to the Board for appellate 
review.


FINDING OF FACT

Ulcerative colitis is productive of impairment compatible 
with not more than moderately severe disability with frequent 
exacerbations with no evidence of severe impairment.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
ulcerative colitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code (DC) 7323 (effective prior and subsequent to 
July 2, 2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the record shows that service connection for 
ulcerative colitis has been in effect since rating action in 
January 1979.  The initial grant was based on inservice 
treatment for this disorder and postservice VA examination in 
1978 which reflected continued gastrointestinal complaints 
although tests at the time were negative.  A 10 percent 
rating was assigned.  

The 10 percent evaluation remained in effect over the years 
as the veteran's condition remained essentially the same.  
This appeal ensued following an October 1996 rating decision 
which denied a rating in excess of 10 percent.  That decision 
was partially based on June 1996 examination results which 
showed complaints of diarrhea.  Rectal and abdominal 
examinations, however, were negative.  Also of record at that 
time was a copy of a Partially Favorable Decision by the 
Social Security Administration dated in 1983.  

Subsequently dated VA records include a January 1998 
examination report.  The veteran was described as fairly 
developed and fairly nourished.  It was noted that he had had 
a 10 pound weight gain.  He complained of occasional nausea 
and vomiting, constipation and diarrhea.  Stool testing was 
negative.  He was status post esophagogastroduodenoscopy 
(March 1997) and status post colonoscopy times 2 with polyps 
with dysplasia and hemorrhoids (Dec. 1997).  




A VA examiner noted in a January 1998 statement that the 
veteran had longstanding ulcerative colitis and was 
undergoing an annual colposcopic surveillance.  It was noted 
that his most recent colonoscopy revealed inflammation and no 
dysplasia.  A rectal polyp was hyperplastic.  It was also 
noted that the veteran was of increased risk of colon cancer.  

Additional statements by VA personnel in February and March 
1998 reflect that the veteran continued to be seen for a 
psychiatric disorder and for his ulcerative colitis.  At an 
April 1998 personal hearing, the veteran testified that he 
received treatment for complaints associated with his colitis 
about once a week.  His diet had been restricted, but he 
continued to have severe cramps.  He had not worked since the 
mid 1970s.  He bled constantly and often had exacerbations.  
He said that his weight went up and down and that he had 
diarrhea.  

A hearing officer determined in May 1998 that an increased 
evaluation of 30 percent was warranted, effective from the 
date of the original claim for increase in 1996.  

Subsequently added to the record were additional VA records 
to include examination reports from 2000 and outpatient 
treatment records from 2001-2002.  VA general medical 
examination in May 2000 indicated that the veteran reported 
cramps, blood in his stool, and diarrhea for 2 weeks out of 
every month.  His stool pattern was a minimal 4-5 times per 
day and generally was up to 10 times per day depending on 
oral intake.  His stools were usually liquid, watery, and 
bloody.  

The veteran reported that he had last been hospitalized for 
colitis in 1967.  The examiner described his body build as 
normal, and his state of nutrition was good.  No weight loss 
in the past year was reported, and he was described as 5 feet 
4 inches tall.  He weighed 165 pounds.  

VA examination of the stomach in May 2000 indicated 
complaints of vomiting 1 to 2 times per month.  The veteran 
reported that 9 out of 10 bowel movements contained blood.  
His medications included Methylamine.  He denied circulatory 
disturbances after meals or hypoglycemic reactions.  
Ulcerative diagnosis was the diagnosis.  

Statements by VA physicians and a nurse from July and August 
2002 reflect that the veteran complained of 10-20 bowel 
movements per day.  He spent extended time in the bathroom 
each day.  He occasionally lost control of his bowel 
movements.  His niece attested to the severity of his 
condition.  She indicated that due to the fact that she was 
often out of town with work, she was unable to take him to 
the hospital when his complaints of abdominal pain and 
diarrhea worsened.  

At a personal hearing in August 2002, the veteran testified 
that he experienced cramps and sometimes he was afraid to 
leave the house as he might have an accident.  His weight 
went up and down.  He sometimes lost 10 pounds in just a few 
days.  He experienced nausea or vomiting.  His appetite came 
and went.  He was treated by a physician at least once a 
month for his complaints.  He followed a special diet and he 
had been told that he had been anemic in the past.  He ate 
breakfast and a large dinner meal.  He also reported an 
increase in bowel movements.  

VA outpatient treatment records from 2001 and 2002 reflect 
treatment for numerous disabilities, to include ulcerative 
colitis.  In March 2002, when the veteran was essentially 
seen for back complaints, he gave a history of having colitis 
for over 35 years.  It was noted that his appetite was good.  
He experienced diarrhea a few days every couple of weeks.  

Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  


Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41 (2001).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2001); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2001).  

Under DC 7323 (ulcerative colitis), a 10 percent rating is 
warranted for ulcerative colitis that is moderate with 
infrequent exacerbations.  A 30 percent rating is warranted 
when the disorder is moderately severe with frequent 
exacerbations.  A 60 percent rating is warranted for 
ulcerative colitis that is severe with numerous attacks a 
year, malnutrition and the health is only fair during 
remissions.  A 100 percent rating is warranted for ulcerative 
colitis which is pronounced, resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complication as liver abscess.  38 C.F.R. § 4.114, DC 7323 
(2001).

The Board notes that the criteria for rating disabilities of 
the gastrointestinal system were revised effective July 2, 
2001; however, the criteria for rating ulcerative colitis 
under DC 7323 remained the same.  Accordingly, the criteria 
for rating ulcerative colitis are unchanged and apply both 
prior to and subsequent to the effective date of revision for 
rating disabilities of the gastrointestinal system.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).

Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the United States Court 
of Appeals for Veterans Claims (CAVC) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of its rating decisions, 
statement of the case, supplemental statements of the case, 
and associated correspondence, has given the veteran notice 
of the information and evidence necessary to substantiate his 
claim.  That is, he was provided with notice of the 
regulations pertaining to the disability at issue, a 
rationale of the denial, and he was notified of his appellate 
rights.  38 U.S.C.A. § 5103 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as VA examination reports.  

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim as cited above 
at this time.  Therefore, the duty to assist has been 
satisfied in this case.  38 U.S.C.A. § 5103A (West Supp. 
2002); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran has been afforded the opportunity to submit evidence 
and argument on the merits of the issues on appeal, and has 
done so.  

In its many correspondences with the veteran the RO has 
informed him of the evidence he should obtain and which 
evidence it would retrieve as specified.  The RO has in fact 
augmented the evidentiary record in accordance with the 
veteran's directives.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In view of the foregoing, the Board finds the veteran will 
not be prejudiced by its actions and that a remand for 
adjudication by the RO of his claim under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Ulcerative Colitis 

The RO has rated the veteran's service-connected ulcerative 
colitis under 38 C.F.R. § 4.114, DC 7323 (ulcerative 
colitis).  The RO has assigned a 30 percent evaluation.

The assignment of a particular DC is "completely dependent on 
the facts of a particular case."  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One DC may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in DC by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board must consider 
which DC or DCs are most appropriate for application and 
provide an explanation for any such finding.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).


The Board finds that the ulcerative colitis is consistent 
with the rating criteria found in DC 7323.  The evidence of 
record shows that the veteran has had ulcerative colitis for 
many years.  His primary symptoms consist of cramps, rectal 
bleeding, frequent bowel movements, and occasional fecal 
urgency.  

The Board finds that DC 7323 is most appropriate, since 
ulcerative colitis has been consistently diagnosed.  The 
veteran's episodes of fecal urgency and frequent bowel 
movements are rated as "frequent episodes" of ulcerative 
colitis.  See 38 C.F.R. § 4.114, DC 7323.

In applying the law to the existing facts, for the reasons 
expressed below, the record does not demonstrate the 
requisite objective manifestations for a rating greater than 
30 percent for ulcerative colitis under the provisions of DC 
7323.  The medical evidence of record indicates that the 
service-connected ulcerative colitis is productive of not 
more than moderately-severe disability with frequent 
exacerbations.  

The medical evidence shows that the ulcerative colitis is 
manifested by complaints of fecal urgency, frequent bowel 
movements, rectal bleeding, and diarrhea.  The VA examination 
reports indicate that the veteran reported having a frequency 
of bowel movements 10 to 20 times a day.  It was noted, 
however, in March 2002, that the veteran's appetite was good 
and he reported diarrhea for a few days every couple of 
weeks.  

The medical evidence does not show that the veteran's 
service-connected ulcerative colitis is productive of severe 
or pronounced disability.  The symptoms reported by the 
veteran, while significant, do not reflect severe disability 
with malnutrition and health only fair during remissions.  
The medical evidence of record does not reflect that the 
veteran is not malnourished.  Thus, the Board finds that the 
criteria for a 60 percent rating under DC 7323 have not been 
met.

In summary, the medical evidence of record, which has been 
reported in detail above, demonstrates that the veteran's 
ulcerative colitis is principally manifested by fecal 
urgency, frequent bowel movements, rectal bleeding, and 
diarrhea without evidence of severe disability with 
malnutrition and health fair only during remissions or 
pronounced disability resulting in marked malnutrition, 
anemia, general debility or serious complications.  
Therefore, a disability evaluation in excess of 30 percent 
under DC 7323 is not warranted.  38 C.F.R. § 4.114, DC 7323.


Extraschedular Consideration

The CAVC has held that the Board is precluded by regulations 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided the veteran with the criteria for extraschedular 
evaluation and has considered them, but has not granted an 
increased evaluation for ulcerative colitis on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).




The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b0(1).  In this regard, the 
Board notes that the veteran's ulcerative colitis has not 
required frequent inpatient care or markedly interfered with 
any employment endeavor.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
ulcerative colitis.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to a rating in excess of 30 percent for 
ulcerative colitis is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

